Citation Nr: 1102345	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  03-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of death of the 
Veteran.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1969 and from January 1991 to March 1991.  Further, the record 
indicates he had additional service in the National Guard.  The 
Veteran died in September 2000 and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in February 2004, at 
which time it was remanded for additional development.  In May 
2006, the Board denied the appellant's claim.  The appellant 
subsequently appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The attorney for the appellant and the 
Secretary of Veterans Affairs filed a Joint Motion for Remand in 
November 2007.  By Order of the Court in November 2007, the May 
2006 Board decision was vacated and the claim was returned to the 
Board.  In July 2008, this matter was remanded by the Board for 
consideration of additional evidence by the RO.  In May 2009, the 
RO denied the appellant's claim and the case was returned to the 
Board.  

In September 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2010).  An 
opinion was provided in October 2009 which the Board found to be 
inadequate.  Another opinion was obtained in September 2010 which 
the Board finds is adequate.  The VHA opinion was provided to the 
appellant in October 2010.  The appellant was afforded 60 days to 
provide additional argument or evidence.  In November 2010, the 
appellant's representative submitted a statement and indicated 
that there was no further argument or evidence to submit and 
elected to proceed with adjudication of her claim.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran died in September 2000 and his death certificate 
lists his immediate cause of death as squamous cell carcinoma of 
the esophagus.  The death certificate was revised in January 2006 
to reflect that lung metastasis and cardiac arrest-rheumatic 
heart disease also caused and/or contributed to the Veteran's 
death.

2.	The competent medical evidence shows that rheumatic heart 
disease preexisted service and does not show clear and 
unmistakable evidence that rheumatic heart disease was not 
aggravated by service.  

3.	A service-connected disability, rheumatic heart disease, was 
an immediate or underlying cause of the Veteran's death, was 
etiologically related to his death, contributed substantially or 
materially to his death, combined to cause his death, and/or 
aided or lent assistance to the production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  To 
establish service connection for a claimed disorder, there must 
be (1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or contributed 
materially and substantially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

A service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).  

In this case, the Veteran's death certificate reflects that he 
died in September 2000.  His immediate cause of death was listed 
as squamous cell carcinoma of the esophagus.  The record also 
revealed that the death certificate was revised in January 2006 
to reflect that his immediate cause of death was squamous cell 
carcinoma of the esophagus with lung metastasis.  This document 
indicates cardiac arrest-rheumatic heart disease also caused 
and/or contributed to the Veteran's death.  

A March 2005 private medial statement noted that the Veteran was 
admitted to the emergency room in September 2000 with a history 
of being in full blown cardiac arrest, that he was subsequently 
pronounced dead from cardiopulmonary arrest, and that it was 
probable that his previous cardiac disease and cancer caused his 
death.

The appellant has contended that the Veteran's death is directly 
related to his active service.  She has asserted that his 
rheumatic heart disease was directly related to active service, 
and it is noted that similar contentions were advanced by the 
Veteran during his lifetime.  

Here, the medical records dated in 1959 diagnosed rheumatic fever 
and noted that he had a slightly rapid heart rate, with no 
murmur.  Records dated in 1962 included findings of rheumatic 
heart disease, as well as a Grade I systolic murmur audible only 
at apex.  The March 1965 reserve enlistment examination noted 
that he reported a history of rheumatic fever, but the examining 
physician noted the Veteran had no present residuals.  

A veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 
3.304(b).  This presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  Id.  VA must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness.  
Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations 
omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 
25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means only 
such conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the veteran 
as medical history does not constitute a notation of such 
conditions; however, such reports will be considered together 
with all other material evidence in determining the question of 
when a disease or disability began.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service).

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen 
v. Brown,      4 Vet. App. 304, 306-307 (1993).  A "lasting 
worsening of the condition" or a worsening that existed not only 
at the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, there is competent medical evidence which diagnosed 
the Veteran's rheumatic heart disease prior to his first period 
of active duty, and he reported this history at his initial 
Reserve examination.  As such, there is clear and unmistakable 
evidence that the Veteran's rheumatic heart disease pre-existed 
service.  Further, the medical evidence of record does not 
clearly and unmistakably reflect that rheumatic heart disease was 
not aggravated in service.  

Specifically, the September 2010 VHA opinion found that there was 
clear and unmistakable evidence that the Veteran had rheumatic 
heart disease prior to service.  The examiner, a cardiologist, 
found that there was documented rheumatic fever in the Veteran's 
childhood, a heart murmur at the time of service enrollment and a 
diagnosis of rheumatic heart disease later in the Veteran's life.  
The cardiologist found that this was clear and unmistakable 
evidence of early (subclinical) rheumatic heart disease at the 
time of enrollment.  Additionally, the cardiologist found that 
the evidence of record was not clear and unmistakable that the 
rheumatic heart disease was not aggravated during service.  The 
cardiologist explained that rheumatic heart disease may progress 
by repeated bouts of streptococcal pharyngitis ("strep 
throat").  The cardiologist noted that these episodes are often 
asymptomatic and found that crowded situations, such as in 
service, may increase the likelihood of recurrent streptococcal 
infections and disease progression.  

Based on the foregoing, the Board finds that service connection 
for the cause of the Veteran's death is warranted.  As the VHA 
examination provides that rheumatic heart disease preexisted 
service and the evidence does not clearly and unmistakable show 
that it was not aggravated in service, service connection for 
rheumatic heart disease is warranted.  Further, as rheumatic 
heart disease, a service connected disability, contributed to the 
Veteran's death, service connection for the cause of the 
Veteran's death is also warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


